                                          Case 3:20-cv-02689-EMC Document 45 Filed 08/24/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL GONZALES, et al.,                         Case No. 20-cv-02689-EMC
                                   8                    Plaintiffs,
                                                                                           ORDER GRANTING DEFENDANT’S
                                   9             v.                                        MOTION TO TRANSFER PURSUANT
                                                                                           TO 28 U.S.C. § 1404(A)
                                  10     CHARTER COMMUNICATIONS, LLC, et
                                         al.,                                              Docket No. 25
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs are eighteen current or former employees of Defendant Charter Communications,

                                  15   LLC (“Charter”). Plaintiffs, on behalf of themselves and all similarly aggrieved employees, allege

                                  16   that Charter failed to pay minimum and overtime wages in violation of the Fair Labor Standards

                                  17   Act (“FLSA”) and the California Labor Code (“CLC”). Pending before the Court is Charter’s

                                  18   Motion to Compel Arbitration (“MTC”), Docket No. 22, and Motion to Transfer Venue (“MTT”),

                                  19   Docket No. 25.

                                  20                                        I.     BACKGROUND

                                  21          Plaintiffs all worked as Field Operations Maintenance Technicians (“Maintenance Techs”)

                                  22   for Charter. Charter is a Delaware limited liability company with its principal place of business in

                                  23   St. Louis, Missouri. FAC ¶ 4. The vast majority of Charter’s California employees work in the

                                  24   Central District. Of 8,935 employees working in its 175 locations in California, 93% (8,329

                                  25   persons) are based in one of Charter’s locations in the Central District. Docket No. 26.

                                  26   (Declaration of Seepa Lee, “Lee Decl.”) ¶¶ 7–8. By contrast, only 0.01% of its California

                                  27   workforce (103 persons) work in the Northern District. Id. ¶¶ 7–9. Of the 565 Maintenance Techs

                                  28   in California whose jobs are at issue in this case, 84% (477 persons) are based in the Central
                                          Case 3:20-cv-02689-EMC Document 45 Filed 08/24/20 Page 2 of 7




                                   1   District, while only 2% (14 persons) are based in the Northern District. Id. ¶ 10. The sixteen

                                   2   original Plaintiffs all work in the Central District, as do their supervisors and managers. Id. ¶¶ 5,

                                   3   10–12. Plaintiffs’ personnel files and other relevant records are physically stored in the Central

                                   4   District. Id. ¶ 6.

                                   5                                     II.      LEGAL STANDARD

                                   6           Under 28 U.S.C. § 1404(a), a court may transfer a case to another district where it might

                                   7   have been brought. “Section 1404(a) provides for transfer to a more convenient forum, not to a

                                   8   forum likely to prove equally convenient or inconvenient.” Mainstay Bus. Sols. v. Indus. Staffing

                                   9   Servs., 2012 WL 44643, at *1 (E.D. Cal. Jan 9, 2012) (citing Van Dusen v. Barrack, 376 U.S. 612,

                                  10   645–46 (1964)). A court considering a motion to transfer venue must determine whether venue is

                                  11   proper in this district; whether plaintiff could have brought the action in the transferee district; and

                                  12   whether the transfer will promote convenience and fairness. Stewart Org., Inc. v. Ricoh Corp.,
Northern District of California
 United States District Court




                                  13   487 U.S. 22, 29 (1988); Hoffman v. Bilaski, 363 U.S. 335, 343–44 (1960).

                                  14           If venue in the current district is proper, then courts engage in a two-step analysis for

                                  15   motions to transfer. First, they determine “whether the transferee district was one in which the

                                  16   action ‘might have been brought’ by the plaintiff.” Hoffman, 363 U.S. at 343–44 (quoting 28

                                  17   U.S.C. § 1404(a)). The second step requires the Court to engage in an “individualized, case-by-

                                  18   case consideration of convenience and fairness.” Stewart Org., Inc., 487 U.S. at 29 (quoting Van

                                  19   Dusen, 376 U.S. at 622). Courts consider the following factors when determining convenience

                                  20   and fairness: (1) plaintiff’s choice of forum, (2) convenience of the parties, (3) convenience of the

                                  21   witnesses, (4) ease of access to the evidence, (5) familiarity of each forum with the applicable law,

                                  22   (6) feasibility of consolidation with other claims, (7) any local interest in the controversy, and (8)

                                  23   the relative court congestion and time to trial in each forum. See, e.g., Perez v. Performance Food

                                  24   Grp., Inc., No. 15-cv-02390-HSG, 2017 WL 66874, at *2 (N.D. Cal. Jan. 6, 2017); Brown v.

                                  25   Abercrombie & Fitch Co., No. 4:13-CV-05205 YGR, 2014 WL 715082, at *2 (N.D. Cal. Feb. 14,

                                  26   2014); Wilson v. Walgreen Co., No. C-11-2930 EMC, 2011 WL 4345079, at *2 (N.D. Cal. Sept.

                                  27   14, 2011).

                                  28
                                                                                          2
                                            Case 3:20-cv-02689-EMC Document 45 Filed 08/24/20 Page 3 of 7




                                   1                                         III.     DISCUSSION

                                   2   A.      Plaintiffs’ Choice of Forum

                                   3           Generally, the plaintiff’s choice of forum is accorded significant deference. Decker Coal

                                   4   Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986). However, where plaintiffs

                                   5   have engaged in forum shopping or chosen a forum with no connection to the underlying dispute,

                                   6   “the burden on the defendant is reduced and it is easier for the defendant to show that the balance

                                   7   of convenience favors transfer.” Gupta v. Perez, No. 5:14–cv–01102 HRL, 2014 WL 2879743, *3

                                   8   (N.D. Cal. June 24, 2014) (quoting Chrysler Capital Corp. v. Woehling, 663 F. Supp. 478, 482 (D.

                                   9   Del. 1987)). Also, less deference is due when it is representative in nature.

                                  10           Here, Plaintiffs’ choice of forum is entitled to no deference because (1) there was forum

                                  11   shopping, (2) the operative facts did not occur within the forum, and (3) the case is representative

                                  12   in nature. When Plaintiffs filed the initial complaint, none of the original 16 Plaintiffs resided or
Northern District of California
 United States District Court




                                  13   worked in the Northern District, and none of their claims arose from conduct in the Northern

                                  14   District. All worked in the Central District. When Charter brought these facts which presented a

                                  15   venue problem to Plaintiffs’ attention and requested a stipulation to transfer venue, Romero Decl.

                                  16   ¶¶ 2–3, Ex. A at p. 3, Plaintiffs then added two new plaintiffs who worked and lived in the

                                  17   Northern District. Plaintiffs conceded at the hearing these two plaintiffs were added to address

                                  18   venue; the two new plaintiffs add nothing substantive to the complaint. Thus, the suit was filed

                                  19   here as a result of forum shopping. See Ferrick v. Spotify USA Inc., No. 15-09929 BRO, 2016 WL

                                  20   11623778, at *4 (C.D. Cal. Oct. 26, 2016) (“The Court finds that this late addition of Gerencia—

                                  21   particularly as Plaintiffs added Gerencia after Defendant had already placed them on notice of its

                                  22   desire to transfer the proceeding—as a named plaintiff in what appears to be an attempt to cure

                                  23   improper venue creates, at the very least, a concern that Plaintiffs may be engaged in forum

                                  24   shopping.”).

                                  25           This is underscored by the fact that the Northern District lacks a significant connection to

                                  26   the activities alleged in the complaint. Inherent.com v. Martindale–Hubbell, 420 F. Supp. 2d

                                  27   1093, 1100 (N.D. Cal. 2006). As stated at the outset, of the 565 Maintenance Techs in California,

                                  28   84% (477 persons) are based in the Central District; only 2% (14 persons) are based in the
                                                                                          3
                                            Case 3:20-cv-02689-EMC Document 45 Filed 08/24/20 Page 4 of 7




                                   1   Northern District. Lee Decl. ¶ 10. The sixteen original Plaintiffs all work in the Central District,

                                   2   as do their supervisors and managers. Id. ¶¶ 5, 10–12.

                                   3           Moreover, any deference normally owed to Plaintiffs’ choice of forum is further

                                   4   diminished because this case is representative in nature. Lou v. Belzberg, 834 F.2d 730, 739 (9th

                                   5   Cir. 1987) (“Although great weight is generally accorded plaintiff’s choice of forum, when an

                                   6   individual . . . represents a class, the named plaintiff’s choice of forum is given less weight.”).

                                   7   Although Plaintiffs argue that “plaintiff’s choice of forum in a FLSA case is entitled to more

                                   8   deference than the choice of forum in Rule 23 national class action cases,” because the former

                                   9   requires prospective plaintiffs to affirmatively opt-in to the action, citing Johnson v. VCJ Holding

                                  10   Crop., 767 F. Supp. 2d 208, 215–16 (D. Maine 2011), Johnson is distinguishable from the instant

                                  11   case because the plaintiffs and other identified witnesses in Johnson all “reside in the forum state”

                                  12   and “do not have a presence in the proposed transferee district.” Id. at 215.
Northern District of California
 United States District Court




                                  13           Accordingly, the Court affords no deference to Plaintiffs’ choice of forum. Ferrick, 2016

                                  14   WL 11623778 at *4 (“Because the Court finds that the named plaintiffs represent a class and there

                                  15   is some indication of forum shopping, the Court accords Plaintiffs’ choice of forum no deference

                                  16   in this case.”).

                                  17   B.      Convenience of the Parties and Witnesses

                                  18           Convenience of the parties and witnesses support transfer. Convenience of the witnesses is

                                  19   “often recognized as the most important factor to be considered.” Metz v. The United States Life

                                  20   Ins. Co., 674 F. Supp. 2d 1141, 1147 (C.D. Cal. 2009). Courts accord less weight to the

                                  21   inconvenience of party witnesses whom the parties can compel to testify. See, e.g., Applied

                                  22   Elastomerics, Inc. v. Z-Man Fishing Products, Inc., No. C 06-2469 CW, 2006 WL 2868971, at *4

                                  23   (N.D. Cal. Oct. 6, 2006) (citing STX, Inc. v. Trik Stik, Inc., 708 F. Supp. 1551, 1556 (N.D. Cal.

                                  24   1988) (discounting inconvenience to party’s witnesses when they are employees who can be

                                  25   compelled to testify)).

                                  26           Here, Central District is more convenient for both the parties and witnesses. Given the

                                  27   vast majority of putative class members and their supervisors work in the Central District, with but

                                  28   a handful in this District, this factor clearly weighs in favor of transfer. See Metz, 674 F. Supp. 2d
                                                                                          4
                                            Case 3:20-cv-02689-EMC Document 45 Filed 08/24/20 Page 5 of 7




                                   1   at 1148 (transferring case to Southern District of New York where plaintiff was the only party or

                                   2   witness in California). See generally Mitek Sys., Inc. v. U.S.A.A., No. 19-cv-07223-EMC, 2020

                                   3   WL 1922635, at *5 (N.D. Cal. Apr. 21, 2020) (transferring where “there is no indication that there

                                   4   are critical nonparty witnesses in this District”).

                                   5           Furthermore, Charter identifies that supervisors in the Central District “will likely provide

                                   6   testimony regarding their expectations of Maintenance Techs, their observations of the work

                                   7   schedules and day-to-day activities of Maintenance Techs, and the implementation of related

                                   8   policies.” MTT at 9. Though Plaintiffs argue that Charter must identify individual witnesses, this

                                   9   description is enough where the action is a wage-and-hour action and is representative in nature.

                                  10   See, e.g., Brown v. Abercrombie & Fitch Co., No. 4:13–CV–05205, 2014 WL 715082 (N.D. Cal.

                                  11   Feb. 14, 2014) (transferring wage and hour class action to Central District, holding that “to the

                                  12   extent that current and former co-workers may need to testify or be deposed, it is not unreasonable
Northern District of California
 United States District Court




                                  13   to conclude that the majority of these potential witnesses are more likely to be located in the

                                  14   Central District than the Northern District”); Perez v. Perf. Food Group, Inc., No. 15-cv-02390,

                                  15   2017 WL 66874, at *4 (N.D. Cal. Jan. 6, 2017) (transferring putative class and collective action to

                                  16   Central District “because Plaintiff worked entirely in the Central District, any non-party

                                  17   witnesses—such as his former co-workers or managers—are most likely to reside in the Central

                                  18   District, and therefore, most likely would find it more convenient to testify there”); see cf. Wilson

                                  19   v. Walgreen Co., 2011 WL 4345079 at *3 (finding that convenience of party will not weigh in

                                  20   favor of transfer when “there is no indication that putative class members other than [named

                                  21   plaintiffs] would be needed to testify as witnesses or would want to actively participate in the

                                  22   litigation”).

                                  23   C.      Ease of Access to the Evidence

                                  24           The relevant records regarding Plaintiffs and their activities, as well as the personnel

                                  25   records of 84% of the California Maintenance Techs they purport to represent, are located in the

                                  26   Central District. See Schlesinger v. Collins, No. 19-cv-03483-EMC, 2019 WL 4674396, at *5

                                  27   (N.D. Cal. Sept. 25, 2019) (transferring proceeding to Florida where “the bulk of documentary

                                  28   evidence will likely be in Florida, where [defendant] resides”); see also Smith v. Oakley
                                                                                             5
                                            Case 3:20-cv-02689-EMC Document 45 Filed 08/24/20 Page 6 of 7




                                   1   Transport, Inc., No. 19-cv-05854-EMC, 2020 WL 563076, at *2 (N.D. Cal. Jan. 30, 2020)

                                   2   (transferring proceeding to Florida because “the evidence is far more focused in Florida than in

                                   3   California” where majority of class lived closer to Florida than California). Here, Plaintiffs do not

                                   4   identify any key evidence in the Northern District. See, e.g., Metz, 674 F. Supp. 2d at 1149 (ease

                                   5   of access weighs in favor of transfer where plaintiff failed to specify sufficient evidence in his

                                   6   chosen venue).

                                   7   D.       Local Interest in Controversy

                                   8            For similar reasons discussed above, given nearly all California operations of Charter are

                                   9   in the Central District, the Central District has a stronger interest in this proceeding than the

                                  10   Northern District. See Vu v. Ortho-Mcneil Pharm., Inc., 602 F. Supp. 2d 1151, 1157 (N.D. Cal.

                                  11   2009) (“[W]hile the Central District’s local interest in the controversy may not be substantially

                                  12   stronger than [the Northern District’s], it nevertheless remains stronger because the events at issue
Northern District of California
 United States District Court




                                  13   took place there.”); see also U.S. ex rel Cody v. Mantech Int’l Corp., 2016 WL 10537807, *5

                                  14   (C.D. Cal. 2016) (“[T]he administration of justice is better served when the action is litigated in

                                  15   the forum that encompasses the locus of operative facts and thus may have a particular interest in

                                  16   the proper resolution of the dispute.”).

                                  17   E.       Court Congestion

                                  18            The strongest factor that weighs against transfer is the relative court congestion and time to

                                  19   trial in each forum. On March 13, 2020, Chief Judge Phillips declared a judicial emergency in the

                                  20   Central District pursuant to 18 U.S.C. § 3174, which was subsequently approved by the Judicial

                                  21   Council of the Ninth Circuit for a one-year period until April 13, 2021. See Karakalos Decl. ¶ 4,

                                  22   Ex. A.

                                  23            It is true, as Charter points out, that Central District’s 4.6-month median time from “filing

                                  24   to disposition” in civil cases is almost four months less than the Northern District’s 8.2-month

                                  25   time frame, Romero Decl. at Ex. B, pp. 67, 69, and this metric has trended down from 5.2 months

                                  26   as of March 31, 2019, to 4.6 months as of March 31, 2020, while the Northern District trended up

                                  27   from 7.9 months as of March 31, 2019, to 8.2 months as of March 31, 2020. Id. Nonetheless, the

                                  28   large number of unfilled vacancies in the Central District has exacerbated the judicial emergency
                                                                                          6
                                          Case 3:20-cv-02689-EMC Document 45 Filed 08/24/20 Page 7 of 7




                                   1   there, and this fact gives this Court pause. But the Court cannot condone forum shopping when it

                                   2   is plainly obvious the matter is more properly venued in the Central District.

                                   3                                       IV.      CONCLUSION

                                   4          For the foregoing reasons, mindful of adding to the burden of the Central District, the

                                   5   Court nonetheless GRANTS Charter’s Motion to Transfer Venue. As such, the Court refers

                                   6   Charter’s Motion to Dismiss and Motion to Compel Arbitration to the Central District of

                                   7   California for resolution.

                                   8          This order disposes of Docket No. 25.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: August 24, 2020
Northern District of California
 United States District Court




                                  13

                                  14                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
